DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C (Figs 10-16b) in the reply filed on 6/7/2022 is acknowledged.
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2022.

Drawings
	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because a) the lines, numbers, figures and letters are not uniform, clean and well defined (of a generally poor quality) (37 CFR 1.84(I)). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the links" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It seems claim 6 should be dependent off claim 5. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGraw US 2008/0033432.
Regarding Claim 1, McGraw discloses an implant (Fig 2, 11-12) for stabilizing an inferior vertebra and a superior vertebra, the implant comprising:
a curved outer tube (#16, Fig 2, cylindrically curved) and a curved inner tube (#112, Fig 11-12, it is noted that in Fig 2, #16 is used with device #10 and paragraph 77 where #110 can be used with #16 for insertion) positionable within the outer tube (Fig 2, where #110, including #112, can be inserted into outer tube #16),
	wherein the implant has a collapsed position whereby the inner tube is positioned inside the outer tube (Fig 2, when placed inside #16), and the implant has an extended position whereby the inner tube extends from the outer tube (Fig 2, #110, including #112 is extended from the outer tube), wherein the outer tube is configured to be inserted through a pedicle of the inferior vertebra in the collapsed position (abstract, Fig 2, placed partially through a pedicle) , and the inner tube is configured to engage bone of the superior vertebra in the extended position (Fig 2, where #110 is similar to #10 and would function in the same manner).


	Regarding Claim 3, McGraw discloses the outer (#16) and inner tubes (#112) are hollow (Fig 2, #16 is hollow to receive #110, including #112, see paragraph 78 where inner tube #112 is hollow to receive inner member #114).

	Regarding Claim 4, McGraw discloses a separate segmented tube (#22, Fig 6 where it has a shaft segment #23 and a head segment #38, Fig 5-7 where the tube #22 receives shaft #46) configured to advance the inner tube (paragraph 51) and stabilize the outer tube (#22 maintains alignment of the inner tube and outer tube as the segmented tube pushes the inner tube out from the outer tube).


	Regarding Claim 7, McGraw discloses the segmented tube is encapsulated by the outer tube in the extended position (paragraph 52, 64, segmented tube #22 is inserted through the outer tube to place the device in the extended position)).


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matityahu US 2010/0016903.

Regarding Claim 1, Matityahu discloses an implant (Fig 1-2) for stabilizing an inferior vertebra and a superior vertebra, the implant comprising:
a curved outer tube (#102, Fig 2, cylindrically curved) and a curved inner tube (#96) positionable within the outer tube (Fig 1),
	wherein the implant has a collapsed position (Fig 1) whereby the inner tube is positioned inside the outer tube (Fig 1), and the implant has an extended position whereby the inner tube extends from the outer tube (not shown but see Fig 2, paragraph 53, extended position is when the inner sleeve is not fully threaded with the outer tube), wherein the outer tube is configured to be inserted through a pedicle of the inferior vertebra in the collapsed position (Fig 2, paragraph 40 able to be inserted into the pedicle in the collapsed configuration) , and the inner tube is configured to engage bone of the superior vertebra in the extended position (when in the extended position, when the inner sleeve is not fully threaded onto the outer sleeve, the implant is able to engage a bone of the superior vertebra by contacting a superior vertebra or placed through a bore of the superior vertebra). The examiner notes that applicant is not claiming that when the inner tube is engaged in the pedicle that the implant engages the superior vertebra. 

	Regarding Claim 2, Matityahu discloses the inner tube has one or more ribs (helical rib #96) extending along the length of the tube (Fig 3).

	Regarding Claim 3, Matityahu discloses the outer (#112) and inner tubes (#96) are hollow (Fig 2, 3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matityahu US 2010/0016903 in view of Harshman US 2017/0020585
	Regarding Claim 4, Matityahu discloses a separate member (#64) configured to advance the inner tube (Fig 5-6, able to advance the inner tube into the vertebra) and stabilize the outer tube (Fig 6-7, paragraph 64-65, stabilizes the outer tube #102 by guiding the outer tube in place as it is inserted into the vertebra).
	Regarding Claim 7, Matityahu discloses the separate member (#64) is encapsulated by the outer tube (#110 in the extended position (Figs 1, 7-8, when in the extended position, where the outer tube #110 and inner tube #96 are not fully threaded, the separate member #64 is of sufficient length to be within the outer tube #110 and encapsulated therein).
	Regarding Claims 4-6, Matityahu discloses the separate member (#64) can be flexible (paragraph 46) and has a threaded end (#82, paragraph 44) but does not disclose that it is in the form of a segmented tube, the segmented tube includes a plurality of articulating links, wherein each of the links includes a ball and a socket configured to receive the ball of an adjacent link.
	Harshman, in the same field of endeavor of flexible fasteners,  discloses a similar flexible separate member (#206, paragraph 80) with a threaded distal end (#204) and alternatively discloses that the flexible separate member can be in the form of a segmented tube (#1604, Fig 16) with a threaded distal end (#1602), the segmented tube includes a plurality of articulating links (see Fig below), wherein each of the links includes a ball and a socket configured to receive the ball of an adjacent link (see Fig below), where this configuration allows greater flexibility of the segmented tube and allows for segmented tube to be tensioned so that the segmented tube remains in a desired orientation (paragraph 110, tensioned via fibers #1608n extending through the segmented tube, abstract).
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the separate member of Matityahu to be in the form of a segmented tube with a plurality of articulating links having a ball and socket configuration in view of Harshman above because this provides a known alternative configuration for providing a flexible shaft, where this allows greater flexibility of the segmented tube and allows for segmented tube to be tensioned and go into a rigid so that the segmented tube remains in a desired orientation.

	
    PNG
    media_image1.png
    689
    572
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest for other multi-part fasteners. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773